DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4-20 are objected to because of the following informalities:  
There are two claims numbered “4” and two claims numbered “5”.  Claims 6-10 are misnumbered and claims 14-20 are misnumbered.  Appropriate correction is required.
In the following rejection, the Examiner will treat the second claim 4 as claim 6, the second claim 5 as claim 7.  Claims 6-10 will be treated as claims 8-12, respectively, and claims 14-20 will be treated as claims 13-19, respectively.

Double Patenting
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,786,714. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations recited in claims 1-19 of the present application is recited in claims 1-19 of the U.S. Patent including “a body comprising a front surface, a top portion extending from an upper edge of the front surface, a sole portion extending from a lower edge of the front surface, a first cavity extending into the front surface, a second cavity disposed behind, and in communication with the first cavity, an opening extending through one of the sole portion and the top portion an in communication with the second cavity, and a threaded bore extending into an inner surface of the other of the sole portion and the top portion”, “a face insert comprising: a striking portion comprising a striking surface and a rear surface opposite the striking surface; and at least one support ring extending from the striking portion, and a mechanical fastener comprising a head .  
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
The patents to Nicodem (US 2010/0261546), Kawano (US 2004/0067800), Retzer (US 4,994,808), Edel (US 2007/0111813), Narita et al. (US 2012/0088599), Kuan et al. (US 2010/0113184), Tucker, SR (US 2002/0022532), and McKinley (US 6, 485, 375) all disclose golf club heads or putter heads comprising a face insert having a striking portion comprising a striking surface and a rear surface opposite the striking surface; and a support structure extending from the rear surface, the support structure sized to fit within a second cavity of the club head. 
None of the cited references alone or in combination teach the claimed “a first cavity extending into the front surface, and a second cavity disposed behind, and in communication with, the first cavity”, “ face insert comprising; a striking portion comprising a striking surface”, “at least one support ring extending from the striking portion”, “wherein the at least one support ring is sized to fit within the second cavity, and wherein when the threaded portion of the mechanical fastener engages the threaded bore, the extension portion of the mechanical fastener extends through the support ring and the head portion abuts the flange portion to fix the face insert to the body” as recited in claim 1.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LAYNO whose telephone number is (571)272-4424.  The examiner can normally be reached on Monday through Friday 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN LAYNO/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        

bhl